ACCEPTED
                                                                                     06-17-00107-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                    4/3/2018 2:03 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                             CAUSE NO. 06-17-00107-CV

                                                                  FILED IN
                                                           6th COURT OF APPEALS
                 IN THE COURT OF APPEALS FOR             THE TEXARKANA, TEXAS
                      SIXTH JUDICIAL DISTRICT              4/3/2018 2:03:10 PM
                       AT TEXARKANA, TEXAS                     DEBBIE AUTREY
                                                                   Clerk


                    BANTA OILFIELD SERVICES, INC.,

                                   Appellant

                                       v.

                      MEWBOURNE OIL COMPANY,

                                    Appellee

  On Appeal from the 114th Judicial District Court, Smith County, Cause No. 16-
              0719-C/B; The Honorable Christi Kennedy Presiding

         SECOND UNOPPOSED MOTION FOR EXTENSION OF
                    TIME TO FILE BRIEF


J.J. KNAUFF
State Bar No.: 24032517
jknauff@tmlfpc.com

THE MILLER LAW FIRM
Turtle Creek Centre
3811 Turtle Creek Blvd.
Suite 1950
Dallas, Texas 75219
(469) 916-2552 (Telephone)
(469) 916-2555 (Facsimile)

ATTORNEYS FOR APPELLEE
MEWBOURNE OIL COMPANY
       APPELLEE MEWBOURNE OIL COMPANY’S SECOND
   UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, MEWBOURNE OIL COMPANY (“Appellee”), and, pursuant

to rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure, files this

Second Motion for Extension of Time to File Brief of Appellee and respectfully

represents as follows:

                                           I.

      1.     Judge Christi Kennedy presiding over the 114th District Court of Smith

County, Texas signed an Order granting Mewbourne Oil Company’s Motion for

Summary Judgment on August 19, 2017. Appellant filed a notice of appeal on October

25, 2017.

      2.     The clerk’s record was filed on September 27, 2017, and a supplemental

clerk’s record was filed on November 8, 2017. The reporter’s record was filed on

November 17, 2017. Appellant’s brief was due to be filed on December 18, 2017. On

or about December 15, 2017, Appellant filed an Unopposed Motion for Extension of

Time to File Brief requesting a thirty (30) day extension of time to file its brief. This

motion was granted, and Appellant’s brief was due to be filed on January 17, 2018.

On or about January 15, 2018, Appellant filed its Unopposed Second Motion for

Extension of Time to File Brief, which extended the deadline to February 7, 2018.


                                           1
Appellee’s brief was due March 9, 2018 and it filed its Unopposed Motion for

Extension of Time to File Brief, which extended the deadline to April 9, 2018.

      3.     Appellee now files its Unopposed Second Motion for Extension of Time

to File Brief seeking an additional thirty (30) days to file its brief. See TEX. R. APP. P.

10.1; TEX. R. APP. P. 10.5(b).

      4.     Counsel for Appellant, Jacqueline M. Stroh, does not oppose the

requested extension of thirty (30) days.

      5.     This is Appellee’s second request for an extension for filing of its brief.

The basis for the extension request concerns the intervening Spring Break holiday, the

trial preparation duties of lead appellate counsel, and the work schedule of lead

appellate counsel. Appellee’s counsel, J.J. Knauff, had the following scheduling

conflicts, which precluded him from giving his undivided attention to research, record

review, and drafting of the brief:

             a.     March 11-16, 2018—Counsel was out of the State of Texas for a
                    pre-paid, pre-planned trip and had limited internet and/or computer
                    access.

             b.     March 22-23, 2018—Prepare for, review, draft, and revise trial
                    deposition page/lines, exhibit list, witness list, motion in limine,
                    etc. in Cause No. B-140,095; Rosa Molina v. Fortune Partners,
                    Inc. d/b/a Texas Certified Motors; In the 161st Judicial District
                    Court of Ector County, Texas.

              c.     March 26-28, 2018—Prepare for, travel to, and attend six (6)
                     depositions in Tyler, Texas in Cause No. 2016-1493-CCL2;
                     Hether Bargsley, et al. v. Nabors Industries, Ltd., et al.; in the
                     County Court at Law No. 2 of Gregg County, Texas.

                                            2
             d.     March 29-30, 2018— Prepare for, review, draft, and revise
                    objections to opposition’s trial deposition page/lines, exhibit list,
                    witness list, motion in limine, etc. in Cause No. B-140,095; Rosa
                    Molina v. Fortune Partners, Inc. d/b/a Texas Certified Motors; In
                    the 161st Judicial District Court of Ector County, Texas.

             e.     April 8-9, 2018— Prepare for, travel to, and attend deposition in
                    Midland, Texas in Cause No. 17-01-21839-CVR; Hughes v.
                    Energen, et al.; In the 143rd Judicial District Court, Reeves
                    County, Texas.

      6.     In light of the foregoing, counsel for Appellee will be unable to complete

the Brief of Appellee for filing by the current deadline. As a result, Appellee seeks a

second extension of 30-days until Wednesday, May 9, 2018 to complete and file a

brief. Appellee does not anticipate another extension request for the filing of

Appellee’s Brief.

      7.     Appellee asserts that its request for extension of time is reasonable under

the circumstances of this case as detailed herein. Appellee seeks this requested

extension in the interests of justice and judicial economy, not for purposes of delay or

because of any intentional or deliberate failure by Appellee or its counsel to comply

with the appellate rules.

      WHEREFORE, PREMISES CONSIDERED, Mewbourne Oil Company,

Appellee, requests an extension similar to the extensions that were granted to

Appellant in this matter. Mewbourne Oil Company also requests any other relief to

which it may be entitled.

                                           3
                                        Respectfully Submitted,

                                        THE MILLER LAW FIRM

                                        /s/ J.J. Knauff_____________
                                        J.J. KNAUFF
                                        State Bar No. 24032517
                                        jknauff@tmlfpc.om

                                        3811 Turtle Creek Boulevard
                                        Suite 1950
                                        Dallas, Texas 75219
                                        (469) 916-2552
                                        (469) 916-2555 Facsimile

                                        ATTORNEYS FOR APPELLEE
                                        MEWBOURNE OIL COMPANY

                       CERTIFICATE OF CONFERENCE

       In accordance with Texas Rule of Appellate Procedure 10.1(a)(5), this certifies
that the undersigned counsel for Appellee conferred with Jacqueline M. Stroh, counsel
for Appellant, regarding the merits of this motion, and she does not oppose the request
for a thirty-day extension of Appellee’s briefing deadline.

                                        /s/ J.J. Knauff_____________
                                         J.J. KNAUFF




                                          4
                          CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing instrument
has been forwarded to all counsel of record on this 3rd day of April 2018, via e-filing:

THE LAW OFFICE OF                              BYRNE, CARDENAS & ARIS, LLP
JACQUELINE M. STROH, P.C.                      Joseph E. Byrne
Jacqueline M. Stroh                            State Bar No. 00787178
State Bar No. 00791747                         jbyrne@bcallp.net
jackie@strohappellate.com                      John K. Dunlap
1020 NE Loop 410, Suite 270                    State Bar No. 06235300
San Antonio, Texas 78209                       jdunlap@bcallp.net
(210) 451-9312                                 5468 La Sierra Drive
(210) 451-9346 (telecopier)                    Dallas, Texas 75231
Lead Counsel for Appellant                     (972) 371-5250
                                               (972) 371-5270 (telecopier)
                                               Counsel for Appellant

                                        /s/ J.J. Knauff_____________
                                          J.J. KNAUFF




                                           5